COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-07-329-CR
                              NO. 2-07-330-CR


PETER VILLARREAL                                                APPELLANT

                                       V.

THE STATE OF TEXAS                                                   STATE

                                   ------------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     A jury convicted Appellant Peter Villarreal of unlawful possession of a

firearm by a felon 2 and possession of four grams or more but less than two

hundred grams of methamphetamine and cocaine with intent to deliver.3 The


     1
         … See Tex. R. App. P. 47.4.
     2
         … See Tex. Penal Code Ann. § 46.04(a) (Vernon 2003).
     3
      … See Tex. Health & Safety Code Ann. §§ 481.102, 481.112(d)
(Vernon 2003).
jury assessed his punishment at twenty years’ confinement in the firearm case

and forty years’ confinement in the drug case. The trial court sentenced him

accordingly and ordered that the sentences be served concurrently. In his sole

point, Appellant challenges the factual sufficiency of the evidence in each case.

Because we hold that the evidence is factually sufficient to support the jury’s

verdicts, we affirm the trial court’s judgments.

      On December 2, 2005, Officer Tucker saw Appellant, who was driving

a black Ford Mustang, run a red light in what testimony described as a high

crime area.    Officer Tucker pulled Appellant’s car over, discovered an

outstanding warrant for his arrest, and asked dispatch to send an assist officer.

      Officer Tucker placed Appellant under arrest and asked Appellant’s

passenger to step out of the car. When Officer Cox arrived, Appellant was in

the backseat of Officer Tucker’s patrol car.       Officer Tucker performed an

inventory search of Appellant’s car and found a Dallas Cowboy’s toboggan or

ski cap between the driver’s seat and the center console.        Inside the cap,

Officer Tucker found methamphetamine and cocaine, individually packaged.

Officer Tucker continued to search the car and found $644 in cash, and, in the

trunk, a Ruger pistol. The hammer was cocked and ready to fire. There were

ten live rounds of ammunition in the gun.




                                       2
      Appellant contends that the evidence is factually insufficient to establish

that he exercised the requisite level of care, custody, and control over the drugs

and the gun to prove that he knowingly possessed them.              He does not

otherwise challenge the evidence. Appellant relies on the evidence that he had

recently purchased the vehicle and that he was not in exclusive possession of

either the drugs or the gun as well as the absence of evidence of his

fingerprints on the gun and the baggies of drugs. He also posits that the cash

could have reasonably been the proceeds of his paycheck, since the arrest

occurred on a Friday afternoon.

      As the Texas Court of Criminal Appeals has held,

      To prove unlawful possession of a controlled substance, the State
      must prove that: (1) the accused exercised control, management,
      or care over the substance; and (2) the accused knew the matter
      possessed was contraband. Whether this evidence is direct or
      circumstantial, “it must establish, to the requisite level of
      confidence, that the accused’s connection with the drug was more
      than just fortuitous. This is the whole of the so-called ‘affirmative
      links’ rule.” 4

The affirmative links doctrine also applies to the possession of firearms.5




      4
      … Poindexter v. State, 153 S.W.3d 402, 405–06 (Tex. Crim. App.
2005) (citations omitted).
      5
       … Bates v. State, 155 S.W.3d 212, 216–17 (Tex. App.—Dallas 2004,
no pet.).

                                        3
      Further, as the State points out, in proving possession, when the accused

is not in exclusive possession of the location where the contraband is found,

the State must establish “additional independent facts and circumstances” that

“link” the accused in such a manner that it can be concluded that the accused

had knowledge of the contraband and exercised control over the contraband.6

      Appellant points to two circumstances to suggest that he may not have

had knowledge of the presence of either the drugs or the firearm: he had

recently purchased the car and there was a passenger. The record reflects that

Appellant told Officer Cox that he had recently purchased the car, and the State

introduced a certified copy of the vehicle registration showing that Appellant

was the owner of the car. Additionally, Appellant was driving the car, and the

passenger was a fourteen-year-old girl.

      The drugs were packaged for sale and concealed in a toboggan or ski cap

located between the center console and the driver’s seat. The gun was in the

trunk, cocked, loaded with ten rounds, and ready to fire; there was no

suggestion that it was hidden. Additionally, $644 in cash was found in the car.

The evidence shows that the ski cap was clearly visible to the officers, which

is some evidence that it was visible to Appellant.



      6
     … Poindexter, 153 S.W.3d at 406; see also Naquin v. State, 607
S.W.2d 583, 586 (Tex. Crim. App. 1980).

                                       4
      The evidence that Appellant intentionally or knowingly possessed the

drugs includes the evidence that Appellant owned the car, he was driving the

car, the cap containing the drugs was between the driver’s seat and the center

console and was clearly visible, the cap was in an area of the car over which

Appellant had immediate control as the driver, the methamphetamine and

cocaine were individually packaged inside the cap, and $644 in cash was found

in the car. There is no evidence that anyone else had had recent possession of

the car.

      Commander Herschel Tebay of the Tarrant County Organized Crime Unit

testified that drug dealers often carry pistols and will carry significant amounts

of cash if they have sold drugs recently. He testified that it was not unusual

for a drug dealer to have a firearm in the trunk. Given the amount of cash and

the individual packaging of the methamphetamine and cocaine, the jury could

have logically concluded that Appellant was dealing drugs and that, as Tebay

testified, it would not be unusual for him to have a firearm in the trunk.

      Appellant points to the absence of evidence of his fingerprints on the gun

and drugs. Again, the evidence shows that the drugs, packaged for sale, were

in a ski cap near the driver, Appellant, there was no indication that the gun was

hidden, and it was cocked, loaded, and ready to fire. There is no evidence that

anyone else had recently driven the car, and there is evidence that drug dealers

                                        5
often carry a firearm.

      Viewing all the evidence presented to the jury in a neutral light, favoring

neither party,7 we hold that the evidence is factually sufficient to support the

verdicts.   We therefore overrule Appellant’s sole point and affirm the trial

court’s judgments.




                                                 LEE ANN DAUPHINOT
                                                 JUSTICE


PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 12, 2009




      7
     … See Neal v. State, 256 S.W.3d 264, 275 (Tex. Crim. App. 2008);
Watson v. State, 204 S.W.3d 404, 414 (Tex. Crim. App. 2006).

                                       6